PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHENG et al.
Application No. 17/142,111
Filed: 5 Jan 2021
For: METHOD FOR PREPARING CONTINUOUS BAMBOO FIBERS
Docket No. 0557-7150
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed June 16, 2021, to accept an unintentionally delayed claim under 35 U.S.C. §120.

The petition is DISMISSED.

One day subsequent to filing the instant petition, Applicant filed a request to withdraw the petition.  In view thereof, the petition under 37 CFR 1.78(e) is dismissed.

However, the fee for the petition under 37 CFR 1.78(e) will not be refunded.  The fee was a necessary component of the petition, and therefore cannot be considered to have been paid in error or in excess of that which was required.
 
Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to Group Art Unit 3732 for examination in due course.

/DOUGLAS I WOOD/Attorney Advisor, OPET